DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 24 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
Regarding claims 1-13, 27-41, and 43, the applicant argued, “…Claim 1 recites a method, in a UE…on multiple RS resources…LG discloses UE capability information pertaining to simultaneous transmission on multiple ports…although LG describes multiple SRS resources, LG also specifies that the multiple SRS ports to which the simultaneously transmitted beams are applied are configured within a single SRS resource…’multiple SRS ports are configured within the resource’ and ‘a configured Type B SRS resource [has] P SRS ports.’…In the context of wireless networks, the term ‘resource’ is customarily understood to refer to a time-frequency position in a time-frequency grid…claim 1 defines the ‘RS resources’ as comprising ‘at least one RS port’…makes a distinction between RS resources and RS ports…each of the claimed RS resources ‘comprises at least one RS port.’ Since LG’s beam directions are ‘applied’ to the ports they are necessarily something distinct from the ports and do not comprise them…” on pages 12-14.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In §2 and figure 1 LG clearly teaches transmitting an indication that the UE can transmit a number of distinct reference signal, RS, resources, wherein each of the RS resources comprises at least one RS port (§2: “…the UE is assumed to be implemented with P TXRUs/panels…it would be desirable that SRS resource(s) for UL beam management can be transmitted across multiple slots with respect to the UE capability (e.g., the number of UE Tx beams, the number of UE TXRUs). For example, when UE has 16 UL Tx beams for UL Tx beam sweeping, gNB can configure four Type B SRS resources, each consisting of 4 ports, so that it can be transmitted in 4 slots assuming that each slot contains one Type B SRS resource. Proposal #4: For UL beam management, NR supports UE capability reporting (e.g., the number of UE Tx beams, the number of UE TXRUs)…”); transmitting capability information that indicates that the UE is capable of transmitting simultaneously on multiple RS resources (§2: “…for a configured Type B SRS resource with P SRS ports, the UE applies P different analog beam directions, each applied to a different SRS port, and transmits them simultaneously. For this example, the UE is assumed to be implemented with P TXRUs/panels, so that the value of P or related information may need to be initially delivered to gNB as UE capability signaling for proper configurations on Type B SRS resource(s) for UL beam management…”).
The applicant is reading “RS resources” too narrowly by arguing that the term “resource” is a time-frequency resource. A resource is not necessarily a time-frequency resource (e.g. resource element). Rather, a resource may be a time, frequency, and/or space resource. As such, the SRS time-frequency resource(s), ports, and beams disclosed in LG are RS resources. Even if LG is limited to transmitting in the same time-frequency resource over different ports and using different beams, this teaching still discloses the claimed “multiple RS resources”.
The applicant further argues RS ports cannot be used to teach the claimed RS resources because of the limitation “wherein each of the RS resources comprises at least one RS port”. In fact, the opposite is true. The word comprises is synonymous includes and in this case means that each RS resource includes at least one RS port. Limiting the RS resources to time-frequency resources and providing a distinction between the RS resources and the RS ports like this implies that the applicant is claiming each time-frequency resource comprises/includes at least on RS port. This is incongruous because a time-frequency resource cannot comprise/include a port. Rather, the RS resources comprise both time-frequency resources and RS ports (i.e. spatial resources). For this same reasoning, the examiner does not agree with the assessment that LG’s beam directions and ports cannot be mapped to the claimed RS resource and RS ports because the beam directions do not comprise the ports. The examiner agrees that the beam directions do not comprise the ports in the same way that the applicant is not actually claiming that the time-frequency resources comprise the ports. The examiner contends that LG discloses RS resources, the RS resources comprising both ports and beam directions.

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469